Title: IV. From the Abbé de Mably [post 15 January 1783]
From: Mably, Abbé de
To: 


[post 15 Janvier 1783]

L’ABBE DE MABLY est bien faché de ne s’etre pas trouvé chez lui quand Monsieur Adams lui a fait l’honneur d’y passer. Il a celui de lui remettre l’ecrit qu’il a addresse: jamais l’Abbé de Mably ne s’est proposé d’écrire l’histoire de la revolution d’Amerique, il seroit mort avant que d’avoir rassemblé la moitié des materiaux d’ún si important ouvrage. Il sera tres obligé à Monsieur Adams s’il veut avoir la bonté de lui faire tirer une copie de la derniere partie de cet ecrit, en y joignant quelques remarques sur le genie et les interets de quelques unes des premiers confederés, et surtout sur l’etat actuel des richesses ou fortunes des particuliers, et sur la nature du luxe connu en Amerique.
  
        Translation
[post 15 January 1783]

The Abbé de Mably deeply regrets not having been at home when Mr. Adams paid him the honor of a visit. He has however the honor of returning the text addressed to him: the Abbé de Mably never intended to write a history of the American Revolution, for he would be dead long before he had collected even half the material needed for so large a work. He would be much obliged if Mr. Adams could kindly obtain for him a copy of the last part of this text, adding a few remarks about the genius and interests of the first confederates, and especially about the current state of wealth or fortunes of private individuals and the degree of luxury found in America.
